Citation Nr: 9903659	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  92-17 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for hypertension with 
coronary artery disease, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active duty for training from April 1957 to 
October 1957 and had active military service from October 
1957 to March 1961 and from September 1961 to February 1979.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
was remanded in March 1998 for additional development.  


FINDING OF FACT

The appellant's hypertension with coronary artery disease is 
controlled with medication and is manifested by diastolic 
blood pressure readings less than 110 and some left 
ventricular hypertrophy, without marked enlargement of the 
heart, a history of acute coronary occlusion or thrombosis or 
repeated angina attacks, more than moderate dyspnea on 
exertion, cardiac arrhythmia, murmurs, thrills, evidence of 
congestive heart failure, or preclusion of more than light 
manual labor.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability evaluation 
for hypertension with coronary artery disease are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 7005, 7007, 7101 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his service-connected hypertension 
with coronary artery disease manifested by stenosis of the 
left descending coronary artery has worsened and, therefore, 
warrants a higher evaluation.  He also argues that he should 
be assigned a separate rating for his coronary artery 
disease, in addition to the rating for his hypertension.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Regarding the appellant's claim that he should be assigned 
separate ratings for his hypertension and his coronary artery 
disease, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  As hypertension and his coronary artery 
disease are both cardiovascular diseases, assignment of 
separate evaluations for each would violate the prohibition 
against pyramiding.  

Service medical records revealed that the appellant had 
elevated blood pressure at a February 1978 annual examination 
and had several elevated readings in January 1979, at which 
time high blood pressure was diagnosed.  

A November 1981 VA medical examination diagnosed hypertension 
under control with medication, and a January 1982 rating 
decision granted service connection for hypertension, with a 
10 percent disability evaluation assigned under Diagnostic 
Code 7101 from October 19, 1981.  

Coronary artery disease was diagnosed in 1991, and an April 
1993 Board decision granted service connection for coronary 
artery disease, secondary to the appellant's service-
connected hypertension.  In a May 1993 rating decision, the 
RO implemented the Board's April 1993 decision, combining the 
appellant's two cardiovascular disabilities, hypertension and 
coronary artery disease, as one and assigning a 10 percent 
evaluation under Diagnostic Codes 7005 and 7101.  

In reviewing the evidence since the November 1981 VA 
examination, the Board notes that the appellant has continued 
to use medication for control of his hypertension.  A report 
of private hospitalization in February 1991 listed discharge 
diagnoses of 50 percent obstruction of the mid left 
descending coronary artery and left ventricular hypertrophy 
demonstrated by echocardiogram.  

W. H. Heaton, M.D., indicated in a May 1991 statement that 50 
percent obstruction in the appellant's mid left anterior 
descending coronary artery was shown on a February 1991 
coronary angiogram, and that catheterization had shown a 
normal left ventricular function although the appellant had 
some left ventricular hypertrophy that was probably due to 
hypertensive cardiovascular disease.  

A January 1992 VA cardiology examination revealed a blood 
pressure reading of 112/80, and the diagnoses were 
hypertension, controlled, and 50 percent stenosis of the left 
anterior descending coronary artery.  A series of blood 
pressure readings in February 1992 showed systolic readings 
to be less than 163 and diastolic readings to be less than 
89.  

In a July 1994 statement, D. A. Hollis, M.D., reported that 
the appellant had a proven history of single vessel 
"artheriosclerotic" heart disease and had no complaints of 
any symptoms to suggest congestive heart failure.  The 
appellant's blood pressure was 142/84, and the physician 
stated that there was no evidence of pulmonary congestion or 
signs of congestive heart failure.  

At a September 1994 VA cardiology examination, the diagnoses 
were two vessel coronary artery disease, status post 
percutaneous transluminal coronary angioplasty (PTCA) with 
stable symptomatology, and hypertension, controlled on 
medication.  

The most recent VA cardiology examination was performed in 
April 1998.  The appellant reported that he might get out of 
breath after walking a quarter of a mile, but that dyspnea 
was not extremely incapacitating anymore.  He also stated 
that he did not attempt strenuous exertion, had never 
experienced any anginal pain, only occasional tightness in 
the chest, had never taken Nitroglycerin, and had no other 
cardiac symptoms.  Medications noted were "Lexxel" and 
"Buspar."  Physical examination revealed a blood pressure 
reading of 110/75, a point of maximal impulse at the sixth 
intercostal space and outside the midclavicular line, and no 
cardiac arrhythmia, murmurs, thrills, or evidence of 
congestive heart failure.  A stress test was not performed 
because the appellant's oncologist had advised him not to 
attempt to do a stress test in light of his recent surgery 
for carcinoma and subsequent chemotherapy.  The diagnoses 
included coronary insufficiency and hypertension, controlled.  
The examining physician opined in an addendum to the 
examination report that the appellant was physically 
incapable of performing a stress test because of carcinoma 
and surgery, and that because of the malignancy and the 
effects of chemotherapy a valid calculation of METs was not 
realistic.  

Because the appellant's claim of entitlement to an increased 
evaluation for his hypertension and coronary artery disease 
was initiated before the rating criteria for evaluating 
cardiovascular disorders was changed on January 12, 1998, the 
Board will review the claim under both sets of criteria 
pertaining to hypertension (Diagnostic Code 7101), 
arteriosclerotic heart disease (Diagnostic Code 7005), and 
hypertensive heart disease (Diagnostic Code 7007) in order to 
accord him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that was effective 
prior to January 12, 1998, (old criteria), a 60 percent 
evaluation is assigned when manifested by diastolic pressure 
predominantly 130 or more and severe symptoms.  For diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms, a 40 percent evaluation is assigned.  If diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent evaluation is assigned.  When diastolic pressure 
is predominantly 100 or more, a 10 percent evaluation is 
assigned.  (Note 1: For the 40 percent and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.)  (Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.)  
38 C.F.R. § 4.104, Diagnostic Code 7101, effective prior to 
January 12, 1998.  

Under the general rating formula for hypertensive vascular 
disease (essential arterial hypertension) that became 
effective January 12, 1998, (new criteria), a 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  When diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  A 20 percent evaluation is assigned when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, a 10 percent 
evaluation is assigned.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.  

Under the general rating formula for arteriosclerotic heart 
disease (coronary artery disease) that was effective prior to 
January 12, 1998, a 100 percent evaluation is assigned during 
and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, or after 6 
months, with chronic residual findings of congestive heart 
failure, angina on moderate exertion, or more than sedentary 
employment precluded.  Following a typical history of acute 
coronary occlusion or thrombosis as above, or with a history 
of substantiated repeated anginal attacks and more than light 
manual labor not feasible, a 60 percent evaluation is 
assigned.  A 30 percent evaluation is assigned following 
typical coronary occlusion or thrombosis, or with history of 
substantiated anginal attack and ordinary manual labor 
feasible.  (Note:  Authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion).  
38 C.F.R. § 4.104, Diagnostic Code 7005, effective prior to 
January 12, 1998.  

Under the general rating formula for arteriosclerotic heart 
disease (coronary artery disease) that became effective 
January 12, 1998, a 100 percent evaluation is assigned with 
documented coronary artery disease resulting in the 
following: chronic congestive heart failure; or dyspnea, 
fatigue, angina, dizziness, or syncope due to a workload of 3 
METs or less; or left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  When there is 
more than one episode of acute congestive heart failure in 
the past year, or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent evaluation is assigned.  A 30 percent evaluation 
is assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  When a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication is required, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7005, effective 
January 12, 1998.  

Under the general rating formula for hypertensive heart 
disease that was effective prior to January 12, 1998, a 100 
percent evaluation is assigned with definite signs of 
congestive failure, and more than sedentary employment 
precluded, is assigned.  A 60 percent evaluation is assigned 
when there is marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, and 
more than light manual labor precluded.  When there is 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, and moderate dyspnea on 
exertion, a 30 percent evaluation is assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007, effective prior to January 12, 
1998.  

Under the general rating formula for hypertensive heart 
disease that became effective January 12, 1998, when there is 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned.  When there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent evaluation is assigned.  When a 
workload of 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is assigned.  When a workload of 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required, 
a 10 percent evaluation is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7007, effective January 12, 1998.  

The blood pressure readings presented in this case fail to 
demonstrate that the appellant experiences predominant 
diastolic hypertension of 110 or more so as to warrant a 
higher evaluation due to elevated blood pressure.  However, 
the Board notes that left ventricular hypertrophy 
demonstrated by echocardiogram was reported in February 1991, 
and some left ventricular hypertrophy was noted by Dr. Heaton 
in May 1991.  Under the new criteria for both Diagnostic Code 
7005 (arteriosclerotic heart disease) and Diagnostic Code 
7007 (hypertensive heart disease), a 30 percent evaluation is 
assigned when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Because the February 1991 hospitalization report noted that 
left ventricular hypertrophy had been shown on 
echocardiogram, the Board finds that a 30 percent evaluation 
is warranted for the appellant's hypertension with coronary 
artery disease.  

As the evidence presented in this case does not demonstrate 
that the appellant's cardiovascular disability includes a 
typical history of acute coronary occlusion or thrombosis, a 
history of substantiated repeated anginal attacks, congestive 
heart failure, left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, marked enlargement of the 
heart, sustained diastolic hypertension of 120 or more, more 
than moderate dyspnea on exertion, or preclusion of more than 
light manual labor, the Board is unable to identify a basis 
to grant an evaluation greater than 30 percent for 
hypertension with coronary artery disease.  


ORDER

A 30 percent evaluation is granted for hypertension with 
coronary artery disease manifested by stenosis of the left 
descending coronary artery, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

